DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.

Response to Amendment
The amendment filed 26 April 2022 has been accepted and considered in this office action.  Claims 1-3 and 8-10 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 5-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. (US PAP 2014/0243048) in view of Bastian et al. (US PAP 20180336919) and further in view of Bradley et al. (US PAP 2017/0294185).

Consider claim 1, Kwan teaches a method of denoising a voice signal (abstract), comprising: 
filtering out an environmental noise signal in an original input signal according to an interference signal related to the environmental noise signal in the original input signal to obtain a first voice signal (0018, filtering noise out of primary signal based on reference signal).
Kwan does not specifically teach 
obtaining a sample signal matching the first voice signal from a voice signal sample library; and 
filtering out other noise signal in the first voice signal according to the sample signal matching the first voice signal, to obtain an effective voice signal;
wherein the obtaining a sample signal matching the first voice signal from a voice signal sample library, comprises: 
performing speaker identification on the first voice signal, and obtaining a spectrum feature of the first voice signal from the first voice signal after speaker identification; and 
obtaining a sample signal matching the first voice signal from a voice signal sample library according to the spectrum feature of the first voice signal.
In the same field of noise filtering, Bastian teaches 
obtaining a sample signal matching the first voice signal from a voice signal sample library (0083, retrieving a model that matches signal from model repository); and 
filtering out other noise signal in the first voice signal according to the sample signal matching the first voice signal, to obtain an effective voice signal (0083, filtering out background noise using the model);
wherein the obtaining a sample signal matching the first voice signal from a voice signal sample library, comprises: 
performing speaker identification on the first voice signal (0075, speaker identification), and obtaining a spectrum feature of the first voice signal from the first voice signal after speaker identification (0076-82, creating frequency domain hash of signal); and 
obtaining a sample signal matching the first voice signal from a voice signal sample library according to the spectrum feature of the first voice signal (0083, retrieving a model that matches hash from model repository).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to match signal characteristics for noise filtering as taught by Bastian in the system of Kwan in order to more accurately deal with changing noises such as competing speakers (Bastian 0003-04).
Kwan and Bastian do not specifically teach that the speaker identification is performed by performing voiceprint recognition on the first voice signal.
In the same field of speech processing, Bradley teaches that the speaker identification is performed by performing voiceprint recognition on the first voice signal (0027-29, comparing voice features to determine identity of speaker).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use speaker recognition as taught by Bradley in the system of Kwan and Bastian in order to automatically identify the speaker without manual identification (Bradley 0029).

Consider claim 2, Bastian teaches the method according to claim 1, wherein the obtaining a sample signal matching the first voice signal from a voice signal sample library, comprises: 	
calculating a similarity between the spectrum feature of the first voice signal and a spectrum feature of each sample signal stored in the voice signal sample library (0083, determining has value closest to computed hash value); and 
taking a sample signal with the highest similarity to the spectrum feature of first voice signal as the sample signal matching the first voice signal (0083, retrieving model with closest matching hash).

Consider claim 3, Bradley and Bastian teach the method according to claim 2, wherein the performing voiceprint recognition on the first voice signal, and obtaining a spectrum feature of the first voice signal from the first voice signal after being voiceprint recognized, comprises: 
performing windowing on the first voice signal to obtain at least one frame of voice signal (Bradley 0027, windowing, Bastian 0076, 0066, transfer to frequency domain via FFT which requires windowing); 
performing Fourier transform on the at least one frame of voice signal to obtain at least one frame of frequency domain signal (Bradley 0027, transformation to frequency domain, 0034, FFT for example, Bastian 0076, 0066, transfer to frequency domain via FFT); and 
extracting a spectrum feature of the at least one frame of frequency domain signal to obtain the spectrum feature of the first voice signal (Bradley 0027-28 generating spectral representations of speech, Bastian 0076-82, creating frequency domain hash of signal).

Consider claim 5, Kwan and Bastian teach the method of claim 3, wherein the filtering out other noise signal in the first voice signal according to the sample signal matching the first voice signal, to obtain an effective voice signal, comprises: 
calculating other noise value in each frame frequency domain signal by adopting a least mean square algorithm according to the sample signal matching the first voice signal (Kwan, 0019-20, least mean square based noise estimation, in combination with Bastian, noise cancelation also performed based on store speaker models,  0083); 
subtracting other noise value in each frame frequency domain signal from each frame frequency domain signal to obtain an effective frequency domain signal of each frame (Kwan 0020, subtracting noise estimate from mixed signal); 
performing inverse Fourier transform on the effective frequency domain signal of each frame to obtain an effective time domain signal of each frame (0020, IFFT); and 
combining the effective time domain signal of each frame in sequence to obtain the effective voice signal (0020, reconstructed time domain signal).

Consider claim 6, Kwan teaches the method according to claim 1, wherein prior to the filtering out an environmental noise signal in an original input signal according to an interference signal related to the environmental noise signal in the original input signal, the method further comprising: 24
collecting the original input signal through a first microphone within a first specified distance from a sound source (0018, primary microphone, picking up noisy speech, 0026, may be located on headset); and 
collecting the interference signal through a second microphone outside the first specified distance and within a second specified distance from the sound source (0018, background microphone, 0026, may be located further away on device); and 
wherein the second specified distance is greater than the first specified distance (background microphone may be located further away than primary microphone 0026.).

Consider claim 7, Kwon teaches the method according to claim 1, wherein the filtering out an environmental noise signal in an original input signal according to an interference signal related to the environmental noise signal in the original input signal to obtain a first voice signal, comprises: 
filtering out environmental noise signal in the original input signal by adopting a least mean square algorithm according to the interference signal related to the environmental noise signal in the original input signal to obtain the first voice signal (Kwan, 0019-20, least mean square based noise estimation).

Consider claim 8, Kwan teaches An electronic device (abstract), comprising: 
a processor (0022) and 
a memory connected to the processor (0022, memory); 
the memory is used to store one or more computer instructions (0022, application); and 
the processor is used to execute the one or more computer instructions for: 
filtering out an environmental noise signal in an original input signal according to an interference signal related to the environmental noise signal in the original input signal to obtain a first voice signal (0018, filtering noise out of primary signal based on reference signal).
Kwan does not specifically teach 
obtaining a sample signal matching the first voice signal from a voice signal sample library; and 
filtering out other noise signal in the first voice signal according to the sample signal matching the first voice signal, to obtain an effective voice signal;
wherein the obtaining a sample signal matching the first voice signal from a voice signal sample library, comprises: 
performing speaker identification on the first voice signal, and obtaining a spectrum feature of the first voice signal from the first voice signal after speaker identification; and 
obtaining a sample signal matching the first voice signal from a voice signal sample library according to the spectrum feature of the first voice signal.
In the same field of noise filtering, Bastian teaches 
obtaining a sample signal matching the first voice signal from a voice signal sample library (0083, retrieving a model that matches signal from model repository); and 
filtering out other noise signal in the first voice signal according to the sample signal matching the first voice signal, to obtain an effective voice signal (0083, filtering out background noise using the model);
wherein the obtaining a sample signal matching the first voice signal from a voice signal sample library, comprises: 
performing speaker identification on the first voice signal (0075, speaker identification), and obtaining a spectrum feature of the first voice signal from the first voice signal after speaker identification (0076-82, creating frequency domain hash of signal); and 
obtaining a sample signal matching the first voice signal from a voice signal sample library according to the spectrum feature of the first voice signal (0083, retrieving a model that matches hash from model repository).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to match signal characteristics for noise filtering as taught by Bastian in the system of Kwan in order to more accurately deal with changing noises such as competing speakers (Bastian 0003-04).
Kwan and Bastian do not specifically teach that the speaker identification is performed by performing voiceprint recognition on the first voice signal.
In the same field of speech processing, Bradley teaches that the speaker identification is performed by performing voiceprint recognition on the first voice signal (0027-29, comparing voice features to determine identity of speaker).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use speaker recognition as taught by Bradley in the system of Kwan and Bastian in order to automatically identify the speaker without manual identification (Bradley 0029).

Claim 9 contains similar limitations as claim 2 and therefore is rejected for the same reasons.

Claim 10 contains similar limitations as claim 3 and therefore is rejected for the same reasons.

Claim 12 contains similar limitations as claim 5 and therefore is rejected for the same reasons.

Claim 13 contains similar limitations as claim 7 and therefore is rejected for the same reasons.

Claim 14 contains similar limitations as claim 7 and therefore is rejected for the same reasons.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 4, The prior art of record does not specifically teach “wherein the extracting a spectrum feature of the at least one frame of frequency domain signal to obtain the spectrum feature of the first voice signal, comprises: 
selecting one frame of frequency domain signal from the at least one frame of frequency domain signal as a first frequency domain signal; 
mapping a signal amplitude at each frequency in the first frequency domain signal to a grayscale value in accordance with a preset amplitude-grayscale mapping relationship; and 
taking the grayscale value corresponding to each frequency in the first frequency domain signal as the spectrum feature of the first voice signal” when combined with each and every other limitation of the claim, the base claim, and intervening claims.  Therefore claim 4 contains allowable subject matter.

Claim 11 contains similar limitations as claim 4 and therefore is contains allowable subject matter as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655